Motion Granted; Appeal Dismissed and Memorandum Opinion filed May 24, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00442-CV
                                    _____________

                   TCHEWAM “LILY” MUKWANGE, Appellant

                                            V.

                            PUBLIC STORAGE, Appellee


                On Appeal from the County Civil Court at Law No. 4
                              Harris County, Texas
                         Trial Court Cause No. 1012566


                      MEMORANDUM OPINION

       This is an attempted appeal from an order signed May 2, 2012, sustaining a contest
to appellant’s affidavit of indigence and ordering her to pay costs of her suit, which was
filed April 5, 2012. The general rule, with a few exceptions, is that an appellant can only
appeal from a final judgment. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex.
2001). An appellant may appeal an interlocutory order only if authorized by statute. Bally
Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001). An order sustaining a
contest to an affidavit of indigency is an interlocutory order not included in the list of
orders made appealable by statute. See Tex. Civ. Prac. & Rem.Code § 51.014(a)
      On May 16, 2012, appellant filed a motion to dismiss the appeal. See Tex. R.
App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed without prejudice to filing an appeal
from a final judgment.



                                        PER CURIAM


Panel consists of Chief Justice Hedges and Justices Seymore and Brown.




                                           2